        Case 1:14-cv-02953-PAE Document 427 Filed 01/13/21 Page 1 of 2




                           EDWARD M. KRATT PLLC
                           100 Lafayette Street
                           Suite 501
                           New York, N.Y. 10013
                           212-941-1277
                           edkratt@aol.com



VIA ECF

January 13, 2021


Paul A. Engelmayer
U.S. District Judge
U.S. District Court
Southern District of New York
40 Foley Square, Room 2201
New York, N.Y. 10007

Re: John Doe, et al. v. Joseph Lima, et al.
    14-cv-2953 (PAE/JLC)

Dear Judge Engelmayer:


   On November 25, 2020, the parties indicated that they had reached a settlement , in
Principle, in the above-referenced matter.

   On December 11, 2020, counsel for the Defendants provided a joint Memorandum to
the deciding officials at the New York State Attorney General’s office and the New York
State Department of Corrections & Community Supervision regarding the settlement
proposal and our recommendation for the acceptance thereof.

    Pursuant to your November 25, 2020 Order, the parties were directed to report back
to the Court every thirty days or as soon as the agreement was approved.

    To date, although the Defendants have been in frequent and diligent contact with the
above officials regarding the progress of their decision on said proposal, we have been
informed that no decision thereby has been reached.

   We will continue to maintain contact with these officials to seek to determine their
decision and report back to the Court, as scheduled, regarding the progress thereof.
        Case 1:14-cv-02953-PAE Document 427 Filed 01/13/21 Page 2 of 2




Respectfully,


       /s/________
 Edward M. Kratt


cc: Lawrence H. Schaeffer, Esq. (via email)
    Robert Soloway, Esq. (via email)
    Goetz L. Vilsaint, Esq. (via email)
    Blair Albom, Esq. (via email)
